Citation Nr: 0624338	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-18 775	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
both knees.  

2.	Entitlement to compensation under 38 U.S.C.A § 1151 (2002) 
for residuals of a left knee total replacement.  

3.	Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 0 percent disabling.  

4.	Entitlement to an increased rating for a service-connected 
rib fracture of the right lower anterior chest, currently 
evaluated as 10 percent disabling.  

5.	Entitlement to an increased rating for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.  

6.	Entitlement to an earlier effective date for the grant of 
a 10 percent evaluation for the veteran's service-connected 
right wrist disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1970 to July 
1972.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions at the Regional 
Office (RO) level of the Department of Veterans Affairs (VA) 
in Chicago, Illinois and St. Louis, Missouri. 

The issue of entitlement to an earlier effective date for the 
increased rating for a wrist disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's bilateral knee disorder is not related to 
service.  

2.	There is no medical evidence of record supporting the 
veteran's contention that he incurred a left knee disorder as 
a result of treatment at a VA facility.

3.	The veteran's service-connected right ear hearing loss is 
manifested by Level IX hearing acuity, while his non-service 
connected left ear hearing loss is manifested by Level I 
hearing acuity.     
4.	The veteran's rib cage disorder has not resulted in the 
removal of two or more ribs.  

5.	The veteran's service-connected right wrist disorder is 
not productive of ankylosis.  


CONCLUSIONS OF LAW

1.	A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	The criteria for entitlement to compensation for a left 
knee disorder pursuant to 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).  

3.	The criteria for a compensable evaluation, for the 
veteran's service-connected right ear hearing loss disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, Diagnostic Code 6100 (2005).

4.	The criteria for a disability evaluation in excess of 10 
percent, for the veteran's service-connected rib disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (2005).

5.	The criteria for a disability evaluation in excess of 10 
percent, for the veteran's service-connected right wrist 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
knee disorder, benefits pursuant to 38 U.S.C.A. § 1151 for a 
left knee disorder, and increased ratings for service-
connected hearing, rib, and wrist disorders.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in letters dated 
in September 2001, November 2002, October 2003, and April 
2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, VA informed the veteran of the evidence needed to 
substantiate his claims, and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  In these 
letters, VA advised the veteran of the respective duties of 
VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And in these letters, VA provided 
notification to the veteran before adjudicating his claims.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that none of these letters provided the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As will be discussed below, the veteran's claims 
will each be denied, and no effective dates will be assigned.  
There is therefore no possibility of prejudice to the veteran 
here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the September 2001, November 2002, October 
2003, and April 2004 letters from VA, despite the omission of 
certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, VA obtained private, VA, and service medical 
records relevant to this matter, and there does not appear to 
be any outstanding records that are relevant to this appeal.  
In fact, the veteran indicated in December 2005 that the 
Board should decide his claims as soon as possible as no 
additional evidence relevant to his claims was outstanding.  
Moreover, VA provided the veteran with compensation 
examinations for his 1151 claim, and his increased rating 
claims for rib, wrist, and hearing loss disorders.  

The Board recognizes, however, that VA did not provide the 
veteran with a medical examination or opinion with regard to 
his claim for service connection for a bilateral knee 
disorder.  A VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  After 
reviewing the evidence, the Board finds that there is no 
reasonable possibility in this matter that medical 
examination or opinion would assist the veteran in 
substantiating his service connection claim for a bilateral 
knee disorder.  Conducting a medical examination for purposes 
of rendering an opinion would serve no purpose in this case - 
first, the medical evidence of record already clearly 
establishes that the veteran has a current bilateral knee 
disorder, so there is no need for a medical diagnosis; 
second, there is no factual predicate of a chronic in-service 
knee or knees disorder, or one manifesting to a compensable 
degree within one year following discharge, on which an 
examiner could base a nexus opinion connecting current 
disorder and past service that ended over 30 years ago.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Given 
these facts, the Board finds that no reasonable possibility 
exists that medical examination and opinion would aid the 
veteran in substantiating his claim here.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

I.  The Merits of the Claim for Service Connection

The veteran originally claimed service connection for a 
bilateral knee disorder in February 1980.  He again claimed 
service connection for this disorder in July 2002, which VA 
denied in a January 2003 rating decision.  The veteran 
appealed this decision, claiming that in-service treatment he 
received for injured knees demonstrates that he incurred knee 
disorders while on active duty.  For the reasons set forth 
below, the Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the medical evidence establishes that the 
veteran has a current bilateral knee disorder.  VA medical 
records dated from 2001 onward show that the veteran has 
osteoarthritis in his knees, while a March 2005 VA 
compensation examination report shows that the veteran has 
undergone total knee replacements due to degenerative joint 
disease in both knees.  Based on this evidence, the first 
element of Pond is established here.  Pond, 12 Vet. App. at 
346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
The service medical records are negative for any type of knee 
disorder.  A particularized search for medical records 
reflecting treatment of knee disorders, conducted by the 
hospitals which the veteran claims treated him, found no 
evidence of the claimed treatment or disorders.  The 
veteran's May 1972 separation report of medical examination 
is negative for any problems associated with his knees.  Of 
the medical records in the claims file, the earliest medical 
evidence of a post-service knee disorder is found in VA 
medical records dated from 2001 to 2002, dated approximately 
30 years following service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 
365 (1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the earliest complaints of record of a knee 
disorder are in February 1980, over 7 years following 
service.      

In sum, the record contains no medical evidence of a chronic 
in-service knee disorder, of the development of an arthritic 
disorder in the knees within one year of discharge from 
service, or of a continuity of symptomatology indicative of a 
knee problem in the first several years following service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
current knee disorders and the claimed in-service injuries.  
Pond, 12 Vet. App. at 346.  As such, the Board finds service 
connection unwarranted for this disorder.  

III.  The Merits of the Claim for Compensation under 38 
U.S.C.A § 1151 (2002).  

In January 2004, the veteran claimed service connection for a 
left knee disorder under 38 U.S.C. § 1151.  In his claim, he 
stated that, as a result of the total left knee replacement 
surgery performed by VA physicians in February 2003, he has 
reduced range of motion and increased pain.  The medical 
evidence of record demonstrates that the veteran underwent VA 
left knee replacement surgery in February 2003 due to the 
veteran's left knee degenerative joint disease.    

Under 38 U.S.C.A. § 1151, a veteran who had been injured as 
the result of VA medical or surgical treatment, and not as a 
result of the veteran's own willful misconduct, shall be 
awarded compensation if that injury results in additional 
disability, in the same manner as if such disability were 
service-connected.

The provisions of 38 C.F.R. § 3.358 provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of (in 
this case) surgical treatment, the following consideration 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in January 2004; therefore, he is required to show 
fault or negligence in medical treatment in order to be 
awarded compensation pursuant to 38 U.S.C.A. § 1151.

The veteran, as a layperson, is not competent to offer 
opinions on diagnoses or etiology with regard to his claim 
that VA treatment negligently caused a left knee disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To 
substantiate his assertions, and thereby meet the evidentiary 
burden under 38 U.S.C.A. § 1151, competent medical evidence 
must show VA fault or negligence.  That is because medical 
evidence is required when determining matters involving 
medical causation or medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, to prevail in his claim, 
the veteran must submit medical evidence showing that he 
incurred a left knee disorder as a result of faulty or 
negligent VA treatment, and that he has a current disorder as 
a result of this treatment.  

The veteran has submitted his own statements as evidence that 
VA medical treatment caused a left knee disorder.  But he has 
not submitted any medical evidence that supports this 
assertion.  In particular, he has not submitted medical 
evidence demonstrating that the February 2003 VA knee 
replacement surgery worsened his already diseased left knee, 
and that this worsening resulted from fault or negligence.  
Rather, the medical evidence of record indicates the opposite 
- a March 2005 VA compensation examiner found no 
postoperative abnormalities in the veteran's left knee, and 
found no evidence of complication in the February 2003 
surgery.  He concluded that, "it is my opinion that there is 
no indication for negligence on the part of his surgery."  

As there is no medical evidence showing that the veteran has 
a current disorder caused by VA treatment, or that VA surgery 
in February 2003 was faulty or negligent, the record lacks 
competent evidence supporting the veteran's 1151 claim.  
38 U.S.C.A. § 1151.  

III.  The Merits of the Claims for Increased Rating

The veteran claims increased evaluations for his hearing, 
rib, and wrist disorders.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

	Hearing Loss    

The RO service connected hearing loss in the veteran's right 
ear at 0 percent disabling in a November 1972 rating 
decision.  Since then, the veteran has claimed entitlement to 
an increased rating.  His most recent claim was denied in a 
January 2004 rating decision.  For the reasons set forth 
below, the Board agrees with this denial.           

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiology examination in July and 
September 2003.  Each test yielded results warranting a 0 
percent evaluation.  The July examination showed the 
veteran's service-connected right ear with 88 percent speech 
recognition.  Decibel loss (dB) at 1000 Hertz (Hz) was 30 dB, 
with a 90 dB loss at 2000, a 110 dB loss at 3000, and a 110 
dB loss at 4000.  The average decibel loss for the right ear 
was 85.  The examination showed the veteran's non-service 
connected left ear with left ear with 100 percent speech 
recognition.  Decibel loss at the puretone threshold of 1000 
Hz was 25, with a 20 dB loss at 2000 Hz, a 20 dB loss at 3000 
Hz, and a 40 dB loss at 4000 Hz.  The average decibel loss 
was 26 in the left ear. 

These examination results yielded Level IX hearing acuity in 
the right ear, and, as the veteran is non-service connected 
in his left ear, Level I hearing acuity in his left ear.  See 
38 C.F.R. §§ 3.383, 4.85(f) (2005).  This warrants a 0 
percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa, VII, Diagnostic Code 6100.  See Lendenmann, 3 Vet. App. 
at 349.  

The September 2003 audiology examination showed the veteran's 
service-connected right ear with 84 percent speech 
recognition.  Decibel loss at 1000 Hz was 25 dB, with a 70 dB 
loss at 2000, a 105 dB loss at 3000, and a 105 dB loss at 
4000.  The average decibel loss for the right ear was 76.  
The examination showed the veteran's non-service connected 
left ear with left ear with 98 percent speech recognition.  
Decibel loss at the puretone threshold of 1000 Hz was 20, 
with a 15 dB loss at 2000 Hz, a 20 dB loss at 3000 Hz, and a 
35 dB loss at 4000 Hz.  The average decibel loss was 23 in 
the left ear. 

These examination results yielded Level VII hearing acuity in 
the right ear, and, as the veteran is non-service connected 
in his left ear, Level I hearing acuity in his left ear.  See 
38 C.F.R. §§ 3.383, 4.85(f) (2005).  These results also 
warrant a 0 percent evaluation under 38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIa, VII, Diagnostic Code 6100.  See Lendenmann, 3 
Vet. App. at 349.  

	Rib Cage Disorder 

In November 1972, VA service connected the veteran for a rib 
fracture of the right lower anterior chest.  The evaluation 
was increased to 10 percent in a January 2004 rating 
decision.  The veteran appealed this decision, claiming 
entitlement to a higher rating.  The Board disagrees with his 
claim.  

Diagnostic Code 5297 addresses disorders involving the ribs.  
Evaluations of 10, 20, 30, 40, and 50 are authorized under 
this code provision.  As the veteran has already been 
assigned a 10 percent evaluation, the Board will only address 
his entitlement to a higher rating under Diagnostic Code 
5297.  

To warrant a 20 percent evaluation under Diagnostic Code 
5297, the medical evidence of record must demonstrate the 
removal of two ribs.  Higher evaluations are warranted for 
the removal of even more ribs.  As the evidence shows here, 
the veteran has not undergone the removal of any of his ribs.  
As such, a rating in excess of 10 percent is not warranted 
here.    See 38 C.F.R. § 4.71a. 

      Right Wrist Disorder 

VA originally service connected the veteran's right wrist 
disorder in November 1972, at 0 percent disabling.  In a 
March 2002 rating decision, VA increased the evaluation to 10 
percent.  The veteran appealed this decision, arguing that a 
higher rating is warranted here.  The Board disagrees.  

Diagnostic Code 5214 and 5215 address disorders involving the 
wrist.  Evaluations of 10, 20, 30, 40, and 50 percent are 
authorized for this disorder.  As the veteran has already 
been assigned a 10 percent evaluation, the Board will only 
address his entitlement to a higher rating under these code 
provisions.  

Diagnostic Code 5214 only authorizes a 10 percent evaluation 
for limitation of motion.  Under Diagnostic Code 5215, 
evaluations of 20 through 50 percent are authorized for 
ankylosis of the wrist.  See 38 C.F.R. § 4.71a (2005).  To 
receive an evaluation between 20 to 50 percent, therefore, 
the evidence must establish, at a minimum, ankylosis of the 
right wrist.  Ankylosis is the "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).   

The medical evidence of record in this matter demonstrates 
that the veteran has limitation of motion in his right wrist.  
This is shown in the February 2002 VA compensation 
examination report, and in subsequent VA treatment records.  
But there is no evidence of record that the veteran has 
ankylosis in his right wrist.  The veteran has not claimed, 
moreover, that he has this disorder in his right wrist.  As 
such, the Board finds a rating in excess of 10 percent 
unwarranted here.  

Finally, the Board has considered whether higher ratings are 
warranted for the veteran's service-connected disorders based 
on an extraschedular basis, or on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The veteran claims pain on motion for his rib and wrist 
disorders.  In assigning 10 percent evaluations for these 
disorders, the RO considered the veteran's claims of pain.  
Nevertheless, the medical evidence does not support higher 
ratings based on functional loss due to pain, fatigability, 
incoordination, pain on movement, and weakness.  The February 
2002 and August 2003 VA compensation examinations indicate an 
absence of the veteran's claimed pain.  With regard to the 
wrist disorder, the February 2002 examiner found pain on 
motion but no evidence of edema, effusion, redness, heat or 
any abnormal movement.  With regard to the rib disorder, the 
August 2003 examiner noted the veteran's complaints, but 
during examination, noted the veteran's pain-free movement 
around the examination room.  

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu, supra.    

Nor does the evidence reflect that any of the veteran's 
disorders has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit-of-the-doubt rule does not 
apply in this matter, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for osteoarthritis of both 
knees is denied.  

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of left knee total replacement is denied.  

Entitlement to an increased rating for a service-connected 
rib fracture of the right lower anterior chest, currently 
evaluated as 10 percent disabling, is denied.    

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling, 
is denied.  

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 0 percent disabling, is denied.    


REMAND

The record indicates that notice in accordance with the 
Veterans Claims Assistance Act of 2000 was not provided to 
the veteran for his claim to an earlier effective date for 
the grant of a 10 percent evaluation for his service-
connected right wrist disorder.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); Mayfield and Dingess, 
both supra.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
earlier effective date claim, and the 
respective obligations of VA and the 
veteran in obtaining that evidence.  He 
should also be requested to provide any 
evidence in his possession (not already 
submitted) that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and Mayfield and 
Dingess, supra.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


